Case 2:21-cr-14019-AMC Document 20 Entered on FLSD Docket 07/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 21-14019-CR-CANNON/MAYNARD

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  DONALD REID,

        Defendant.
  _____________________________/

                REPORT AND RECOMMENDATION ON CHANGE OF PLEA

         THIS CAUSE comes before me upon an Order of Reference. Having conducted a Change

  of Plea Hearing, I recommend to the District Court as follows:

         1.      I convened a hearing to permit the Defendant to change his plea in this criminal

  case on July 26, 2021. I advised the Defendant of his right to have the District Judge assigned to

  this case conduct this proceeding. I advised that I was conducting the Change of Plea Hearing at

  the request of the Defendant, the Defendant’s attorney, and the Assistant United States Attorney

  assigned to this case. I advised that the District Judge assigned to this case will be the sentencing

  judge, will make all findings and rulings concerning the Defendant’s sentence, and will schedule

  and conduct the Sentencing Hearing. I advised the Defendant that he did not have to permit me to

  conduct this hearing but could request a United States District Judge to conduct the Change of Plea

  Hearing instead. The Defendant, the Defendant’s attorney, and the Assistant United States

  Attorney assigned to the case all agreed on the record and consented to have a United States

  Magistrate Judge conduct the Change of Plea Hearing.
Case 2:21-cr-14019-AMC Document 20 Entered on FLSD Docket 07/26/2021 Page 2 of 3




         2.      I conducted the plea colloquy in accordance with the outline set forth in the Bench

  Book for District Judges.

         3.      There is a written Plea Agreement which has been entered into by the parties in this

  case. (DE 18). I reviewed that Plea Agreement on the record and had the Defendant acknowledge

  that he signed the Plea Agreement. The Defendant pleaded guilty to Count Two of the Indictment,

  which charges him with possession with intent to distribute fifty (50) grams or more of (actual)

  methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and

  841(b)(1)(A)(viii). In exchange for the Defendant’s guilty plea, the United States Attorney’s

  Office agreed to dismiss Count One of the Indictment as to this Defendant after sentencing.

         4.      I reviewed with the Defendant the statutory mandatory minimum penalties and

  statutory maximum penalties applicable to Count Two. The Defendant acknowledged that he

  understood the mandatory minimum and maximum penalties that could be imposed in his case.

         5.      The parties agree in the Plea Agreement to jointly recommend that the Court find

  at sentencing that the quantity of methamphetamine (actual) involved in the offense, and

  attributable to the Defendant, for purpose of Section 2D1.1(a) and (c), is at least 150 grams but

  less than 500 grams. I explained to the Defendant that, although the parties may agree to make

  this recommendation, it is not binding on the probation office or the District Court, and the

  Defendant may not withdraw his plea based upon the District Court’s decision not to accept this

  or any other sentencing recommendation.

         6.      The Government verbally proffered a statement of facts on the record. The

  Defendant heard the Government’s statement of facts and agreed that it was true and correct to the

  best of his knowledge, and accurately sets forth the facts in his case as he understands them to be.

  The Defendant further agreed that the Government could prove those facts against him if there
                                                   2
Case 2:21-cr-14019-AMC Document 20 Entered on FLSD Docket 07/26/2021 Page 3 of 3




  were a trial in this matter. I find that the Government’s statement sets forth an independent basis

  in fact containing each of the essential elements of the crime to which the Defendant is pleading

  guilty.

            7.     Based on the foregoing and the plea colloquy that I conducted, I find that the

  Defendant enters his plea of guilty to Count Two freely and voluntarily. I accept his guilty plea

  and recommend to the District Court that it adjudicate him guilty of Count Two as charged in the

  Indictment.

            8.     The United States Probation Office will conduct a pre-sentence investigation and

  will issue a report for sentencing purposes.

            ACCORDINGLY, this Court recommends to the District Court that Defendant’s plea of

  guilty to Count Two of the Indictment be accepted; that the Defendant be adjudicated guilty of the

  offense to which he pleads guilty; and that a sentencing hearing be conducted for final disposition

  of this case.

            The parties shall have fourteen (14) days from the date of this Report and Recommendation

  within which to file objections, if any, with the Honorable Aileen M. Cannon, United States

  District Judge for the Southern District of Florida. Pursuant to Federal Rule of Criminal Procedure

  59(b)(2), failure to file a timely objection to this Report and Recommendation waives the party’s

  right to review, and it bars the party from attacking on appeal any legal rulings or fact findings

  contained herein.

            DONE AND SUBMITTED in Chambers at Fort Pierce, Florida, this 26th day of July,

  2021.

                                         ____________________________________
                                         SHANIEK M. MAYNARD
                                         UNITED STATES MAGISTRATE JUDGE
                                                    3
